Citation Nr: 0818743	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-32 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial allowance and/or a plot or 
interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946 and from July 1950 to May 1954.  He died in November 
2003.  The appellant is advancing her appeal as the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in October 2005.  

The appellant's case is currently advanced on the docket, 
pursuant to her motion and the requirements of 38 C.F.R. 
§ 20.900(c)(3)(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  Service connection was 
in effect for, among other things, left knee synovitis and 
post-traumatic stress disorder (PTSD).  The veteran's death 
certificate indicates that the immediate cause of death was 
cerebrovascular accident.  Private medical records from Lynn 
Mortensen, M.D., dated in February 2004 reflect the opinion 
that the veteran's PTSD worsened his hypertension, and his 
synovitis impacted his ability to achieve better 
cardiovascular prevention and secondary preventive treatment.  
Under the circumstances, the Board believes development of 
the medical evidence in this regard is necessary to allow for 
informed appellate review. 

In view of the need to return the case for such additional 
development, the Board takes this opportunity to direct 
action to remedy any inadequacy in notice required by the 
Veterans Claims Assistance Act of 2000.  In the context of a 
claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not appear to comport with 
the standards set out in Hupp.  The February 2004 notice 
letter did not state what conditions the veteran was service 
connected for at the time of his death.  Thus, on remand the 
appellant must be provided with corrective notice.  

The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a June 2004 decision, the RO denied the appellant's claim 
for nonservice-connected burial allowance and/or a plot or 
interment allowance.  In her May 2005, notice of 
disagreement, the appellant also expressed disagreement with 
regard to the denial of VA burial benefits.  The RO did not 
thereafter address that notice of disagreement.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  The notice should include 
information regarding the effective date 
of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain a VA medical opinion from an 
appropriate physician to carefully 
review the records pertaining to 
whether there is any causal 
relationship between the veteran's 
period of service, his service-
connected disabilities and his death.  
The claims file should be forwarded to 
an appropriate VA medical examiner for 
review who must annotate the medical 
opinion report that the claims file was 
in fact made available for review.  

After carefully reviewing all medical 
evidence, including the service medical 
records, a copy of this remand, and any 
relevant VA and private treatment 
records, the reviewing physician is 
directed to specifically answer the 
following questions:

Is it likely, unlikely, or as likely as 
not (the medical examiner is to choose 
one) that the veteran's service-
connected PTSD and/or left knee 
synovitis caused or contributed 
substantially or materially to cause 
the veteran's death? 

Is it likely, unlikely, or as likely as 
not (the medical examiner is to choose 
one) that the veteran's death was the 
result of any other in-service disease 
or injury? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Issue a Statement of the Case to 
the appellant veteran addressing the 
issue of entitlement to nonservice-
connected burial allowance and/or a 
plot or interment allowance.  The 
appellant must be advised of the time 
limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).

Then, only if the appeal is timely 
perfected, the issue should be 
certified to the Board for further 
appellate consideration.

4.  After completion of the above, the 
RO should readjudicate the claim of 
entitlement to service connection for 
cause of the veteran's death.  Unless 
the benefit sought is granted, the 
appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
